Case: 18-11726     Date Filed: 02/21/2019   Page: 1 of 4


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11726
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 1:17-cr-00077-WSD-JFK-1

UNITED STATES OF AMERICA,

                                                                Plaintiff – Appellee,

                                       versus

DAVEON BRANTLEY,

                                                             Defendant – Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________
                                (February 21, 2019)

Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Daveon Brantley appeals his 265-month sentence after pleading guilty to: one

count of conspiracy to sex traffic a minor, in violation of 18 U.S.C. § 1594(c); one

count of sex trafficking of a minor, in violation of 18 U.S.C. § 1591(a); one count of
              Case: 18-11726     Date Filed: 02/21/2019   Page: 2 of 4


production of child pornography, in violation of 18 U.S.C. §§ 2251(a) and (3); and

one count of distribution of child pornography, in violation of 18 U.S.C.

§§ 2252(a)(2) and (b). He argues that his sentence is substantively unreasonable

because his co-defendant received less time, and two other defendants in separate

cases who committed similar offenses also received lesser sentences. We disagree

and affirm.

      We review a sentence for substantive reasonableness under an abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007). Even if the

district court’s sentence is more severe or more lenient than the sentence we would

have imposed, we reverse only when the district court “committed a clear error of

judgment in weighing the [18 U.S.C.] § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).

      The presentence investigation report (“PSR”) calculated a base offense level

of 34 under the advisory guidelines. See U.S.S.G. § 2G1.3. The district court

applied five sentencing enhancements: a two level enhancement because Mr.

Brantley unduly influenced a minor to engage in prohibited sexual conduct, under

§ 2G1.3(b)(2)(B); a two level enhancement because the offense involved the use of

a computer, under § 2G1.3(b)(4)(A); a two level enhancement because the offense

involved the commission of a sex act, under § 2G1.3(b)(4)(A); a two level


                                         2
              Case: 18-11726     Date Filed: 02/21/2019    Page: 3 of 4


enhancement because Mr. Brantley was an organizer, leader, manager, or supervisor,

under § 3B1.1(c); and a five level enhancement because Mr. Brantley’s offense of

conviction was a covered sex crime and Mr. Brantley engaged in a pattern of activity

involving prohibited sexual conduct, under § 4B1.5(b)(1).

      Mr. Brantley’s criminal history was significant. He had previously been

convicted of possessing cocaine with the intent to distribute, possessing a firearm

during a felony, possessing marijuana with the intent to distribute, and armed

robbery. Based on these prior convictions, the PSR established a criminal history

category of IV.

      The advisory guidelines range, given Mr. Bentley’s current offenses and

criminal history, was life in prison. The district court ultimately veered downward

and sentenced Mr. Brantley to 265 months in prison, 15 years of supervised release,

a $400 special assessment, and restitution.

      Mr. Brantley argues on appeal that his sentence is substantively unreasonable

because his co-defendant was sentenced to only 115 months in prison. He also points

to two defendants in other cases who engaged in allegedly similar conduct and who

received sentences of 92 months and 205 months. His sentence of 265 months, he

argues, violates § 3553(a)(6)’s requirement that the district court “consider . . . the

need to avoid unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct.”


                                          3
              Case: 18-11726    Date Filed: 02/21/2019   Page: 4 of 4


      The district court properly considered and rejected Mr. Brantley’s sentencing-

disparity arguments.    Neither Mr. Brantley’s co-defendant nor the two other

identified defendants are “valid comparator[s] for § 3553(a)(6) purposes” because

they did not engage in similar conduct and did not have “similar records.” United

States v. Martin, 455 F.3d 1227, 1241 (11th Cir. 2006). Mr. Brantley’s co-defendant

was 20 years old and had no criminal history. The district court also found his co-

defendant less culpable, applying a supervisory enhancement to Mr. Brantley for

being the “leader” and noting that his co-defendant was “largely . . . in prison

because of your influence over her.” D.E. 101 at 10. Nor were the two other

defendants Mr. Brantley identified similar enough for the purposes of § 3553(a)(6).

As the government pointed out at sentencing, those defendants did not engage in the

production and distribution of child pornography, their victims were of a different

age, and their guideline ranges were significantly lower. And even if these cases

were sufficient comparators, the district court considered all three of these

defendants’ cases, along with the other § 3553 factors, Mr. Brantley’s conduct, and

his criminal history.

      The district court did not commit clear error of judgment by determining that

Mr. Brantley’s case warranted a longer sentence and verging downward from the

advisory guidelines range of life imprisonment. Accordingly, we affirm.

      AFFIRMED.


                                         4